                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 2/18/2020
 ------------------------------------------------------------- X
                                                               :
 ANGEL HERNANDEZ and ANA GARCIA,                               :
                                                               :
                                                 Plaintiff, :
                              -v-                              :
                                                               :           1:18-cv-6418-GHW
 CITY OF NEW YORK, MANUEL SILES, P.O. :
 Shield # 844, OMAR HABIB, P.O. Shield # 844, :                                  ORDER
 and DIEGO BEEKMAN MUTUAL HOUSING :
                                                               :
                                            Defendants.
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court observes that on February 13, 2020, Plaintiffs filed discovery related documents

on the docket of this case. Dkt. Nos. 43-44. The Court directs Plaintiffs to review and comply the

with Federal Rules of Civil Procedure and the ECF Filing Rules, particularly Fed. R. Civ. P. 5(d)(1)

and ECF Rule 13.20. That ECF Rule reads as follows: “Should discovery related requests and

responses be electronically filed? No. Most discovery related requests and responses ‘must not be

filed until they are used in the proceeding or the court orders filing . . .’ (see Fed. R. Civ. P. 5(d)(1)).

When the filing of discovery related material is appropriate only relevant excerpts should be filed

(see Local Civil Rule 5.1 and ECF Rule 5.2).).” The Court has not ordered these discovery materials

to be filed, and they are not being used in the proceeding. Therefore, they were not properly filed

in the docket of this case. The Court again directs Plaintiffs to comply with the Federal Rules of

Civil Procedure and the ECFFiling Rules.

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs by first-class and

certified mail.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.
Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good

faith when he seeks review of a nonfrivolous issue).

       SO ORDERED.

Dated: February 18, 2020
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  2
